Citation Nr: 1046386	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral shoulder 
disorder.

3.  Whether the reduction from a 40 percent rating to a 20 
percent rating for arthritis of the lumbar spine, effective April 
1, 2008, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION


The Veteran had active service from July 1959 to July 1967 and 
November 1967 to April 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's representative indicated that the Veteran disagrees 
with the RO's June 2005 denial of entitlement to service 
connection for hearing loss and tinnitus.  See October 2010 
Written Brief Presentation.  These issues are REFERRED to the RO 
for appropriate action. 

The issues of entitlement to service connection for a bilateral 
shoulder disorder and whether the reduction from a 40 percent 
rating to a 20 percent rating for arthritis of the lumbar spine, 
effective April 1, 2008, was proper, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2000 Board decision denied the claim of 
entitlement to service connection for arthritis of both 
shoulders.  The Veteran did not file an appeal to that decision.  

2.  Evidence pertaining to the Veteran's arthritis of both 
shoulders received since the February 2000 Board decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative and redundant, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 2000 Board decision is new 
and material, and the Veteran's claim for service connection for 
a bilateral shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence has been Submitted 
to Reopen a Claim for Entitlement to Service Connection 
for a Bilateral Shoulder Disorder

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 38 
C.F.R. § 3.156.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id

In a February 2000 decision, the Board denied the Veteran's claim 
of entitlement to service connection for arthritis of both 
shoulders.  At the time of the February 2000 Board denial, it was 
determined that service connection for arthritis of both 
shoulders was not warranted because the evidence failed to show 
objective evidence of treatment during service or that a causal 
relationship existed between the Veteran's active service and his 
current shoulder disorder.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material evidence 
is presented or secured with respect to that claim.  

In this instance, since the Board's February 2000 decision denied 
the claim on the basis that the evidence did not establish 
evidence of shoulder treatment during service or a relationship 
between the Veteran's current bilateral shoulder disorder and 
service, the Board finds that new and material evidence would 
consist of evidence of treatment during service for a shoulder 
disorder, or medical evidence relating the Veteran's current 
shoulder disorder to his time in service.

Evidence received since the February 2000 Board decision consists 
of numerous records and documents.  Specifically, the Veteran 
submitted opinions from private physicians.  In a February 2007 
statement, the Veteran's private physician stated that after 
reviewing the Veteran's active duty medical records, the Veteran 
had clearly marked swollen or painful joints and arthritis or 
bursitis on his discharge examination.  Therefore, the physician 
opined that in all probability, the Veterans' arm/shoulder pain 
started while he was on active duty.  

An additional private physician submitted a statement in February 
2007, opining that based on the Veteran's service treatment 
records, the Veterans current arm/shoulder problem started in 
service and has been ongoing since that time.  

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for a bilateral 
shoulder disorder is reopened.

The Board has reopened the claim of service connection for a 
bilateral shoulder disorder and is remanding the claim, as will 
be discussed subsequently.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a bilateral shoulder 
disorder; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for a bilateral 
shoulder disorder has been reopened.  The Board finds that 
further development is necessary.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  Although the 
Veteran was afforded a VA examination in June 2005, the examiner 
stated no rationale for the opinion provided.  The Court has 
found that a medical opinion that contains only data and 
conclusions should be accorded no weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds 
this examination to be inadequate, and the Veteran should be 
afforded a new VA examination.  Additionally, the Board notes 
that the Veteran is service-connected for cervical degenerative 
joint disease with mild spinal stenosis and arthritis of the 
lumbar spine.  A VA opinion should be obtained to determine 
whether the Veteran's shoulder disorder is proximately due to or 
aggravated by these or any other service-connected disability.

The Board also notes that service treatment records indicate that 
in December 1976 the Veteran was diagnosed with myositis of the 
upper trapezius left, resolving.  The VA examiner should opine 
whether this condition in service is causally or etiologically 
related to the Veteran's current disorder.

Finally, in January 2008, the RO reduced the Veteran's disability 
rating for arthritis of the lumbar spine from 40 percent to 20 
percent, effective April 1, 2008.  In November 2008, the RO 
received a statement from the Veteran indicating his disagreement 
with the decision.  A statement of the case (SOC) must be issued 
on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Where an SOC has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral to the RO, is 
required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA examination for 
a bilateral shoulder disorder.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner, including any neurological 
tests, should be accomplished.  

The examiner is requested to diagnose all 
applicable disabilities, review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent):

a) that the Veteran's current bilateral 
shoulder disorder, had its onset during 
service, or is in any other way causally 
related to his active service, including 
the occurrence of in-service myositis; 

b) that the Veteran's current bilateral 
shoulder disorder is proximately due to or 
aggravated by the Veteran's service-
connected cervical or lumbar disabilities, 
or any other service-connected disability.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  The RO should issue an SOC with 
respect to the issue of whether the 
reduction from a 40 percent rating to a 20 
percent rating for arthritis of the lumbar 
spine, effective April 1, 2008, was 
proper.  The Veteran should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the Veteran files a timely 
substantive appeal.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


